 
  Exhibit 10.1

 
COMMON STOCK PURCHASE AGREEMENT
 
by and between and among
 
Giant Beverage, Inc
 
And
 
Frank Iemmiti and Anthony Iemmiti
(the “Sellers”)
 
and
 
HISPANICA INTERNATIONAL DELIGHTS OF AMERICA, INC. A DELAWARE CORPORATION
(the “Buyer”)
 
dated as of
 
September 23, 2017
 
 
 
 
-1-

 
 
COMMON STOCK PURCHASE AGREEMENT1
 
This Common Stock Purchase Agreement (this “Agreement”) is dated as of September
23, 2017, between:
 
Giant Beverage, Inc., a New York corporation (“Giant”), Frank Iemmiti and
Anthony Iemmiti (collectively, the “Seller” or the “Sellers”) and Hispanica
International Delights of America, Inc., a Delaware corporation (the “Buyer”).
 
Recitals
  
●
WHEREAS, the Sellers own 100% of its issued and outstanding Common Stock of
Giant (the “Common Stock”), which amount is 200 shares of Common Stock (the
“Seller Shares”).
 
●
WHEREAS, the Seller wishes to sell to the Buyer, and the Buyer wishes to
purchase from the Seller, all the Common Stock owned by the Seller, subject to
the terms and conditions set forth herein;
 
●
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I
      1.01. Definitions.
 
The following terms have the meanings specified or referred to in this Article
I:
 
“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
 
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, NY are authorized or required by Law to be
closed for business.
 
 “Commercialization Rights” shall mean all rights (other than the Intellectual
Property Rights) owned or controlled by Sellers and Giant, including, but not
limited to, the right to manufacture, have manufactured, use, offer to sell,
sell, import and export including all regulatory filings, inventory, marketing
materials, contracts, manufacturing agreements, online and retail accounts
distributions agreements and all other rights, to commercialize the Product in
the Territory
 
“Consumer Marketing and Sales Strategy and Agreements” shall mean Giant
Beverage’s strategy to sell the Product to consumers directly or through third
party retailers, wholesalers or other distributors and any agreements oral or
written with such parties;
 
“Encumbrance” with respect to any property or asset, any mortgage, deed of
trust, lien, pledge, security interest, claim, lease, charge, option, right of
first refusal, easement, servitude, proxy, hypothecation, voting trust or
agreement, transfer restriction under any shareholder or similar agreement,
encumbrance or any other comparable restriction or limitation whatsoever in
respect of such property or asset. For the avoidance of doubt, “Encumbrance”
shall exclude any restrictions on transfer under securities Laws.
 
 

 
-2-

 
 
“Equity Interests” means, with respect to a Person (a) any shares,
participations, capital stock or similar security in a corporation, partnership
interests in a general partnership or limited partnership, membership interests
in a limited liability company, or the comparable instruments for any other
entity, or any other interest entitling the holder thereof to participate in the
profits of such Person, the proceeds or the disposition of such entity or any
portion thereof, or to vote for the governing body of such entity and (b)
options, warrants or other securities convertible into, or exercisable for, or
exchangeable for, any equity securities (including those set forth in clause
(a)) of such Person.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“GAAP” means Common Stocked States generally accepted accounting principles,
consistently applied and as in effect from time to time.
 
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
 
 “Intellectual Property” means all intellectual property and intellectual
property rights and assets, and all rights, interests and protections that are
associated with, similar to, or required for the exercise of, any of the
foregoing, however arising, pursuant to the Laws of any jurisdiction throughout
the world, whether registered or unregistered, including any and all: (a)
trademarks, service marks, trade names, brand names, logos, trade dress, design
rights and other similar designations of source, sponsorship, association or
origin, together with the goodwill connected with the use of and symbolized by,
and all registrations, applications and renewals for, any of the foregoing; (b)
internet domain names, whether or not trademarks, registered in any top-level
domain by any authorized private registrar or Governmental Authority, web
addresses, web pages, websites and related content, accounts with Twitter,
Facebook and other social media companies and the content found thereon and
related thereto, and URLs; (c) works of authorship, expressions, designs and
design registrations, whether or not copyrightable, including copyrights,
author, performer, moral and neighboring rights, and all registrations,
applications for registration and renewals of such copyrights; (d) inventions,
discoveries, trade secrets, business and technical information and know-how,
databases, data collections and other confidential and proprietary information
and all rights therein; (e) patents, patent applications, and other patent
rights and any other Governmental Authority-issued indicia of invention
ownership (including inventor’s certificates, petty patents and patent utility
models); and (f) software and firmware, including data files, source code,
object code, application programming interfaces, architecture, files, records,
schematics, computerized databases and other related specifications and
documentation.
 
 “Knowledge of GIANT”, “GIANT’s Knowledge” or any other similar knowledge
qualification, means the actual knowledge of Giant and each of Frank Iemmiti and
Anthony Iemmiti.
 
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
 
“Loss” or “Losses” means all losses, liabilities, damages, deficiencies,
judgments, awards, interest, penalties, costs and expenses, including reasonable
attorneys’ and consultants’ fees and expenses and including any such reasonable
fees and expenses incurred in connection with investigating, defending against
or settling any of the foregoing, and specifically excluding any claims of
incidental or consequential damages or any lost profits or revenue.
 
 
 
-3-

 
 
“Material Adverse Effect” shall mean any change, event, violation, inaccuracy,
circumstance or effect (any such item, an “Effect”), individually or when taken
together with all other Effects that have occurred prior to the date of
determination of the occurrence of the Material Adverse Effect, that is or is
reasonably likely to (i) materially impede the authority of GIANT to consummate
the transactions contemplated by this Agreement in accordance with the terms of
this Agreement and Laws, or (ii) be materially adverse to the business,
capitalization, financial condition or results of operations of GIANT and its
subsidiaries taken as a whole; provided, however that none of the following
shall be taken into account in determining whether there has been a Material
Adverse Effect: any Effect to the extent attributable to: (a) changes in general
economic, business or political conditions or the securities markets in general;
(b) changes in or affecting the industries in which GIANT operates; (c) an
earthquake or other natural disaster; (d) a change in applicable Law (or change
in the enforcement of any Law by any Governmental Entity, GAAP; (e) the
commencement, continuation or escalation of a war, civil unrest, material armed
hostilities or other material international or national calamity or act of
terrorism, and (f) changes, effects or circumstances resulting from the
announcement or pendency of this Agreement or the consummation of the
transactions contemplated by this Agreement (including the loss or departure of
employees or adverse developments in relationships with suppliers, or other
business partners but excluding any Actions arising out of, or in any way
connected with, this Agreement or any other transactions contemplated hereby,
but not including, for the avoidance of doubt, any breach or violation of a
contract resulting from GIANT’s execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated hereby), except
in the case of each of (a) – (e), to the extent such effect disproportionately
affects GIANT relative to other industry participants.
 
“Organizational Documents” means (a) in the case of a Person that is a
corporation, its articles or certificate of incorporation and its by-laws,
regulations or similar governing instruments required by the laws of its
jurisdiction of formation or organization; (b) in the case of a Person that is a
partnership, its articles or certificate of partnership, formation or
association, and its partnership agreement (in each case, limited, limited
liability, general or otherwise); (c) in the case of a Person that is a limited
liability company, its articles, deed or certificate of formation or
organization, and its limited liability company agreement, by-laws or operating
agreement as amended from time to time; and (d) in the case of a Person that is
none of a corporation, partnership (limited, limited liability, general or
otherwise), limited liability company or natural person, its governing
instruments as required or contemplated by the laws of its jurisdiction of
organization.
 
“Person” shall mean an individual or entity, including a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization, or a Governmental
Authority (or any department, agency, or political subdivision thereof).
 
“SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.
 
“SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Selling Expenses” means all selling commissions, and stock transfer taxes
applicable to the sale of Registrable Securities, and fees and disbursements of
counsel for the Seller, except for the fees and disbursements of the Seller
Counsel borne and paid for by the Buyer as provided in Section 4.03(g).
 
“Tax” (or collectively, “Taxes”) shall mean any and all U.S. federal, state,
local and non-U.S. taxes, assessments and other governmental charges, duties
(including stamp duty), impositions and liabilities, including capital gains
tax, taxes based upon or measured by gross receipts, income, profits, sales, use
and occupation, value added, ad valorem, transfer, franchise, withholding,
payroll, recapture, employment, escheat, unclaimed property, excise and property
taxes as well as public imposts, fees and social security charges (including
health, unemployment, workers’ compensation and pension insurance) together with
any interest or any penalty, addition to tax or additional amount (whether
disputed or not) imposed by any Governmental Authority responsible for the
imposition of any such tax (domestic or foreign).
 
 
 
-4-

 
 
“Tax Return” shall mean any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Authority in
connection with the determination, assessment, collection or payment of any Tax
or in connection with the administration, implementation or enforcement of or
compliance with any Law relating to any Tax, including any amendment thereof or
attachment thereto.
 
“Territory” shall mean worldwide in all fields whatsoever.
 
“Trademark” and “Trademark Applications” shall mean those trademark and
trademark applications owned or controlled by Sellers and the Giant Beverage
relating to the Product in the Territory as listed in Exhibit C attached hereto;
 
“Transaction Documents” means this Agreement and each other agreement or
certificate delivered by Buyer or Seller pursuant to this Agreement.
 
1.02. Incorporation. Any Schedules or Exhibits referenced herein are hereby
incorporated into this Agreement.     
 
1.03 Purchase and Sale. Subject to the terms and conditions set forth herein,
the closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place at ____New York time on the second (2nd) Business Day following
satisfaction (or, to the extent not prohibited by Law, waiver by the party to
this Agreement entitled to the benefits thereof) of all of the conditions set
forth in Article VI of this Agreement (other than those conditions that, by
their nature, are to be satisfied by actions taken at the Closing, but subject
to the satisfaction (or waiver) of those conditions at the Closing) (the
“Closing Date”), unless another time, date or place is agreed to in writing by
the Buyer and the Seller. At the Closing: (i) the Seller shall sell to the
Buyer, and the Buyer shall purchase from the Seller, all the Seller’s right,
title and interest the Common Stock, free and clear of all Encumbrances, other
than Permitted Encumbrances, and (ii) Seller shall assign to the Buyer and the
Buyer shall assume from the Seller, the shareholder loans reflected on Exhibit
(the “Loans”), for the consideration specified in Section 1.04 (the
“Acquisition”). Regardless of the actual time of the Closing, except as
otherwise expressly provided herein, for tax and accounting purposes, the
Closing shall be deemed effective as of the close of business on the Closing
Date.
 
1.04 Purchase Price/Expenses. In consideration for the purchase of the Seller
Shares, at the Closing:
 
a)
The Buyer shall pay the Seller $600,000, payable as follows: (a) Buyer shall pay
off the Seller’s loans due to Wells Fargo and Empire State Bank (the “Payoff”)
as reflected in the Seller’s balance sheet as of July 31, 2017 (Balance Sheet
attached hereto as Exhibit ___), which loans in the aggregate total $184,917.90;
(b) $124,082,10 to be deposited into the Seller’s Checking Operating Account to
be used as the Seller’s working capital; and (c) the Buyer shall pay the Seller
1,455,000 shares.
b)
Consistent with the terms of 1.04(a), the Buyer shall issue and sell to the
Sellers, free and clear of all Encumbrances, 1,455,000 shares of Common Stock of
the Buyer (“Buyer Shares” or the “Stock Consideration”).
c)
If after 12 months from the date of this Agreement, the Buyer’s shares are
trading below twenty ($0.20) cents, then the Buyer shall issue 485,000
additional shares to accomplish the full Stock Consideration.
d)
Pursuant to the Lockup and Leak out Agreements attached hereto as Exhibits __,
the Stock Consideration shall be locked up for a period of 12 months following
the execution of this Agreement and thereafter shall be subject to a leak out of
25% the previous 30 days daily volume.
 
Except as otherwise expressly provided herein, the expenses incurred in
connection with the negotiation, execution, and delivery of this Agreement and
the consummation of the transactions in the Agreement shall be paid by the party
incurring such costs and expenses, including that the Buyer shall be responsible
for its due diligence expenses.
 
 
 
-5-

 
 
 1.05 Transactions to be Effected at the Closing.
 
(a)   On or prior to the Closing Date, the following transactions shall be
effected:
 
(i)
The Buyer shall deliver to the Seller one or more stock certificates
representing the Buyer Shares, duly executed by authorized officers of the
Buyer.
(ii)
The Seller shall deliver to the Buyer one or more stock certificates
representing the Seller Shares, duly executed by authorized officers of Giant.
(iii)
This Agreement and all other agreements, documents, instruments or certificates
required to be delivered on the Closing Date by the respective parties shall be
delivered at or prior to the Closing Date in accordance with the terms hereof.
(iv)
On and as of the Closing Date, GIANT shall have sufficient cash and working
capital to allow GIANT to operate in the ordinary course of business consistent
with past practices. Further, sufficient cash shall be available on the date of
Closing to pay federal and state income taxes on taxable income through the date
of Closing. Notwithstanding anything to the contrary in this Agreement, the
Buyer and the Seller acknowledge and agree that if the Seller determines, in its
reasonable discretion, that GIANT requires additional cash on the Closing Date
for the condition in the immediately preceding sentence to be satisfied, then
the Sellers may promptly contribute a portion of the proceeds of the Purchase
Price (after receipt thereof from the Buyer) to GIANT to ensure that such
condition will be satisfied after giving effect to any such contribution,
without violating this Section 1.05(a)(iv).
(v)
The amount of working capital and taxes due to be available on the date of
Closing shall be mutually agreed upon by the Sellers and Buyer, but in no event,
shall the amount of working capital available at closing be less than the amount
of working capital on Giant’s balance sheet as of the date of execution of this
Agreement.
(vi)
Buyer shall confirm and acknowledge to Sellers that Frank Iemmiti receive the
following compensation in connection with his position as the General Manager of
Giant consistent with his past compensation.
(vii)
Frank Iemmiti and Anthony Iemmiti shall be required to execute a non-compete
agreement agreeing not to compete in a similar business of the Buyer. The term
of the non-compete agreement shall be for a period of not less than 5 years
commencing upon the termination of his employment contract with the Buyer and
shall contain such other provisions as shall be mutually agreed upon prior to
Closing.
(viii)
Sellers and the Giant shall sell and assign all their Intellectual Property
Rights for the Product in the Territory to Purchaser, and Buyer shall
immediately assume all future expenses related to the prosecution and
maintenance of Intellectual Property Rights for the Products in the Territory.
In the event Buyer requests the assistance of Sellers and in the prosecution and
maintenance of the Intellectual Property Rights for the Product in the
Territory, Sellers and the Giant Beverage shall so cooperate with Purchaser.
(ix)
Sellers and Giant shall provide Buyer and convey the following assets of Giant
with copies of all current hard and soft marketing, contacts, suppliers, email
database, software, hardware and website including domain names backend
materials available in Sellers’s possession relating to websites listed in
Exhibit__ in the Territory on or prior to closing the Transaction.
(x)
Post-closing, Fernando Alonzo shall assume the position of Chief Executive
Officer of Giant.
(xi)
The Buyer shall execute a lease agreement for a term of 5 years with Iemmiti &
Iemmiti, LLC as the Lessor for 3 of the 4 units located at 16 Brienna Court,
Staten Island, New York 10309, obligating the Buyer to pay monthly rent of
$8,500 on the lst of each month beginning on _____, 2017 (and an amount
reflecting the pro-rated month for the time period between signing this Purchase
Agreement and the lst of the next month), which monthly lease amount shall be
subject to a 2 ½ % increase each succeeding year of said lease.
(xii)
The Buyer shall assume the credit card and all supplier’s debt in the amount of
$165,119 and $107,235, respectively, as reflected on the balance sheet of the
Seller as of July 31, 2017.
(xiii)
Frank Iemmiti and Anthony Iemmiti shall each execute the Non-Competition,
Non-Solicitation and Non-Disclosure Agreements attached here to as Exhibits _.
 
 
 
-6-

 
 
(b) As of the Closing, in the event that there is an adjustment to the Balance
Sheet of the Seller as of July 31, 2017, i.e. higher or lower liabilities or
higher or lower assets than previously agreed to by the Buyer and the Seller,
the Seller shall hold back the Note until there is an appropriate adjustment to
the Note on a dollar for dollar basis thereby increasing or decreasing the
principal amount of the Note due from Hispanica to Frank Iemmiti and Anthony
Iemmiti as the circumstances dictate. If the liabilities are higher or lower
than 5% when comparing the July 31, 2017 balance sheet, there shall be no such
adjustment.
 
(c) Should there be new payables due after the Closing that the Seller failed to
disclose to the Buyer, there shall be corresponding decreases on a dollar for
dollar basis in the
Share Consideration.
 
(d)
The Closing is further subject to the satisfaction or waiver of the following
conditions on or prior to the Closing Date:
 
(i)
Board of Director Approval. If required by applicable law, the Agreement and the
transactions specified herein shall have been approved by the Board of
Directors, or similar governing body, of GIANT, the Sellers and the Buyer.
 
(ii)
Shareholder Approval. If required by applicable law, the majority of voting
shares (or equivalent equity security) of GIANT, the Buyer and the Sellers shall
approve the Agreement and the transactions hereby.
 
(iii)
Government Approval. All necessary government filings and approvals and all
approvals by third parties (if any) necessary for the approval of the
transactions shall have been obtained.
 
ARTICLE II
  
Representations and Warranties concerning GIANT
  
Except as set forth in the disclosure schedules delivered with this Agreement
(the “Disclosure Schedules”) (it being expressly agreed that the disclosures in
any section or subsection of the Disclosure Schedules shall qualify the
corresponding section or subsection of this Agreement and any other section or
subsection of the Agreement to the extent such matter’s relevance to such other
section or subsection is reasonably apparent), GIANT makes the following
representations and warranties to the Buyer as of the date hereof, except for
representations and warranties made as of a specific date, the accuracy of which
will be determined only as of the specified date.
 
         2.01 Organization and Authority of GIANT. GIANT has full power and
authority to enter this Agreement, to carry out its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution and delivery by GIANT of this Agreement, the performance by GIANT
of its obligations hereunder and thereunder and the consummation by GIANT of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite action on the part of GIANT. When this Agreement is duly executed by
GIANT and delivered to the Buyer, this Agreement shall constitute a legal, valid
and binding obligation of GIANT enforceable against it in accordance with its
terms. When each other Transaction Document to which GIANT is, or will be, a
party has been duly executed and delivered by GIANT, such Transaction Document
will constitute a legal and binding obligation of the Sellers enforceable
against it in accordance with its terms.
 
         2.02 Qualification of GIANT. GIANT is duly organized, validly existing
and in good standing under the Laws of their respective jurisdictions or
organization and have full power and authority to own, operate or lease the
properties and assets now owned, operated or leased by them and to carry on
their business as it has been and is currently conducted, except as,
individually or in the aggregate, would not have a Material Adverse Effect.
Schedule 2.02 sets forth each jurisdiction in which GIANT is licensed or
qualified to do business, and GIANT is duly licensed or qualified to do business
and is in good standing in each jurisdiction in which the properties owned or
leased by it or the operation of its business as currently conducted makes such
licensing or qualification necessary, except where the failure to be so licensed
or qualified, individually or in the aggregate, would not have a Material
Adverse Effect. 
  
 
 
-7-

 
 
       2.03 Capitalization.
 
(a) The Sellers are the record owner of and has good and valid title to the
Common Stock, free and clear of all Encumbrances other than Permitted
Encumbrances. The Common Stock have been duly authorized and are validly issued
and fully-paid.
 
(b) The Common Stock was issued in compliance with applicable Laws. The Common
Stock were not issued in violation of the Organizational Documents of GIANT or
its Affiliates or any other agreement, arrangement or commitment to which the
Sellers or GIANT is a party and are not subject to or in violation of any
preemptive or similar rights of any Person.
 
(c) There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to the Common Stock or obligating the Sellers to sell any of
its Common Stock. Other than the Organizational Documents of GIANT, there are no
voting trusts, proxies or other agreements or understandings in effect with
respect to the voting or transfer of any of the Common Stock.
 
2.04 No Other Interests Subsidiaries or Affiliates. Schedule () sets forth a
list of all Persons whose equity interests are owned by GIANT, directly or
indirectly, as of the Closing Date. GIANT does not own, or have any interest in
any shares or have an ownership interest in any other Person other than (prior
to Closing), except as set forth on Schedule ().
 
2.05 No Conflicts; Consents. The execution, delivery and performance by GIANT of
this Agreement, and the consummation of the transactions contemplated hereby and
thereby, do not and will not: (a) conflict with or result in a violation or
breach of, or default under, any provision of the Organizational Documents of
GIANT; (b) conflict with or result in a material violation or breach of any
provision of any Law or Governmental Order applicable to GIANT; (c) require the
consent, notice or other action by any Person, conflict with, result in a
material violation or breach of, constitute a default or an event that, with or
without notice or lapse of time or both, would constitute a default under,
result in the acceleration of or create in any party the right to accelerate,
terminate, modify or cancel any Material Contract to which GIANT is a party or
by which GIANT is bound or to which any of their respective properties and
assets are subject or any material permit affecting the properties, assets or
business of GIANT; or (d) result in the creation or imposition of any
Encumbrance on any properties or assets of GIANT, other than Permitted
Encumbrances. Other than any consents, approvals, filings and Governmental
Orders required under the Laws of Spain, no consent, approval, permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to GIANT in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby and thereby.
 
2.06 Financial Statements. Complete copies of GIANT’s financial statements
consisting of the balance sheet of GIANT as of July 31, 2017 for the period then
ended and the related statements of income for the year then ended (the
“Financial Statements”), are set forth in Schedule () or have been delivered to
the Buyer. Except as disclosed in the Financial Statements, the Financial
Statements have been prepared to the best of GIANT’s ability in accordance with
GAAP, applied on a consistent basis throughout the period involved, subject to,
as applicable, normal and recurring year-end adjustments (the effect of which
will not be materially adverse) and the absence of notes. The Financial
Statements are based on the books and records of GIANT, and present in all
material respects the financial condition of GIANT as of the respective dates
they were prepared and the results of the operations of GIANT for the periods
indicated. The balance sheet of GIANT as of July 31, 2017 is referred to herein
as the “Balance Sheet” and the date thereof as the “Balance Sheet Date”. GIANT
maintains a standard system of accounting established and administered in
accordance with GAAP.
 
2.07 Undisclosed Liabilities. To GIANT’s knowledge, GIANT has no material
liabilities, obligations or commitments of any nature whatsoever, absolute or
contingent, accrued or unaccrued, matured or un-matured or otherwise except (a)
those which are adequately reflected or reserved against in the Balance Sheet as
of the Balance Sheet Date, and (b) those which have been incurred in the
ordinary course of business consistent with past practice since the Balance
Sheet Date and which are not, individually or in the aggregate, material in
amount.
 
 
 
-8-

 
 
2.08 Absence of Certain Changes, Events and Conditions. Since the Balance Sheet
Date, and other than in the ordinary course of business consistent with past
practice, to GIANT’s knowledge, there has not been, with respect to GIANT, any:
 
(a)   event, occurrence or development that has had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
 
(b)   amendment of the Organizational Documents of GIANT;
 
(c)   issuance of additional Common Stock in GIANT;
 
(d)   issuance, sale or other disposition of, or creation of any Encumbrance
other than a Permitted Encumbrance on, any capital stock in GIANT, or grant of
any options, warrants or other rights to purchase or obtain (including upon
conversion, exchange or exercise) any capital stock in GIANT;
 
(e)   declaration or payment of any distributions on or in respect of any
capital stock in GIANT or redemption, purchase or acquisition of any of GIANT’s
outstanding capital stock;
 
(f)   material change in any method of accounting or accounting practice of
GIANT, except as required by GAAP, as applicable, or as disclosed in the notes
to the Financial Statements;
 
(g)  material change in GIANT’s cash management practices and its policies,
practices and procedures with respect to collection of accounts receivable,
establishment of reserves for uncollectible accounts, accrual of accounts
receivable, inventory control, prepayment of expenses, payment of trade accounts
payable, accrual of other expenses, deferral of revenue and acceptance of
customer deposits;
 
(h)   entry into any contract that would constitute a Material Contract;
 
(I)   incurrence, assumption or guarantee of any material indebtedness for
borrowed money except unsecured current obligations and liabilities incurred in
the ordinary course of business consistent with past practice.
 
(j)   transfer, assignment, sale or other disposition of any of the assets shown
or reflected in the Interim Balance Sheet or cancellation of any material debts
or entitlements;
 
(k)   transfer, assignment or grant of any license or sublicense of any material
Intellectual Property of GIANT;
 
(l)   material damage, destruction or loss (whether covered by insurance) to its
property;
 
(m)   any material capital investment in, or any material loan to, any other
Person;
 
(n)   acceleration, termination, material modification to or cancellation of any
Material Contract to which GIANT is a party or by which it is bound;
 
(o)   any material capital expenditures;
 
(p)   imposition of any material Encumbrance other than a Permitted Encumbrance
upon any of GIANT’s properties or assets, tangible or intangible;
 
(q)   any material loan to (or forgiveness of any loan to), or entry into any
other transaction with, any of its members or current or former managers,
officers and employees;
 
(r)   entry into a new line of business or abandonment or discontinuance of
existing lines of business;
 
(s)   adoption of any plan of merger, consolidation, reorganization, liquidation
or dissolution or filing of a petition in bankruptcy under any provisions of
federal or state bankruptcy Law or consent to the filing of any bankruptcy
petition against it under any similar Law;
 
 
 
-9-

 
 
(t)   purchase, lease or other acquisition of the right to own, use or lease any
property or assets for an amount in excess of $___, individually (in the case of
a lease, per annum) or $_____ in the aggregate (in the case of a lease, for the
entire term of the lease, not including any option term), except for purchases
of inventory or supplies in the ordinary course of business consistent with past
practice;
 
(u)  acquisition by merger or consolidation with, or by purchase of a
substantial portion of the assets, Common Stock or other equity of, or by any
other manner, any business or any Person or any division thereof;
 
(v)   action by GIANT to make, change or rescind any Tax election, amend any Tax
Return or take any position on any Tax Return, take any action, omit to take any
action or enter into any other transaction that would have the effect of
increasing the Tax liability or reducing any Tax asset of the Buyer in respect
of any Post-Closing Tax Period; or
 
(w)   any contract to do any of the foregoing, or any action or omission that
would result in any of the foregoing.
 
2.09 Material Contracts.
 
(a)  Except as set forth on Schedule ( ), there are no agreements,
understandings, instruments, contracts or proposed transactions to which GIANT
is a party or by which it is bound that involve (i) obligations (contingent or
otherwise) of, or payments to, GIANT in excess of $____ in any twelve month
period, or (ii) the license of any patent, copyright, trademark, trade secret or
other proprietary right to or from GIANT (other than off-the shelf,
shrink-wrapped or "click to accept" software licenses or other licenses to
generally commercially available software), (the “Material Contracts”).
  
(b)  Each Material Contract is valid and binding on GIANT in accordance with its
terms and is in full force and effect. Neither GIANT or, to its Knowledge, any
other party thereto is in material breach of or default under (or is alleged to
be in breach of or default under), or has provided or received any notice of any
intention to terminate, any Material Contract subject to Laws of general
application relating to bankruptcy, insolvency and the relief of debtors; and
rules of law governing specific performance, injunctive relief and other
equitable remedies. No event or circumstance has occurred that, with notice or
lapse of time or both, would constitute an event of default under any Material
Contract or result in a termination thereof or would cause or permit the
acceleration or other changes of any right or obligation or the loss of any
benefit thereunder.
 
2.10 Title to Assets; Real Property.
 
(a)           GIANT owns no real property. To its knowledge, GIANT has good and
valid leasehold interest in all property that it leases and all material
personal property and other material assets reflected in the Financial
Statements, other than properties and assets sold or otherwise disposed of in
the ordinary course of business consistent with past practice. All such
properties and assets (including leasehold interests) are free and clear of
Encumbrances, except (a) as reflected in the Financial Statements, (b) liens for
Taxes not yet due and payable, and (c) such imperfections of title and
encumbrances, if any, which do not detract from the value or interfere with the
present use of the property subject thereto or affected thereby (the foregoing,
the “Permitted Encumbrances”). Any property and facilities held under lease by
GIANT is held by it under valid, subsisting and enforceable leases of which
GIANT is complying, except where the failure to be complying would not
reasonably be expected to result in a Material Adverse Effect on GIANT.
 
(b)   Schedule ( ) lists (i) the street address of each parcel of leased
property; (ii) the landlord under the lease, the rental amount currently being
paid, and the expiration of the term of such lease or sublease for each leased
or subleased property; and (iii) the current use of such property. GIANT is not
a sub lessor or grantor under any sublease or other instrument granting to any
other Person any right to the possession, lease, occupancy or enjoyment of any
leased property. The use and operation of the property in the conduct of GIANT’s
business do not violate in any material respect any material Law, covenant,
condition, restriction, easement, license, permit or agreement. To GIANT’s
Knowledge, no material improvements constituting a part of the property encroach
on real property owned or leased by a Person other than GIANT. There are no
Actions pending nor, to GIANT’s Knowledge, threatened against or affecting
property or any portion thereof or interest therein in the nature or in lieu of
condemnation or eminent domain proceedings.
 
 
 
-10-

 
 
2.11 Condition and Sufficiency of Assets. The buildings, plants, structures,
furniture, fixtures, machinery, equipment, vehicles and other items of tangible
personal property of GIANT are adequate for the uses to which they are being
put. The buildings, plants, structures, furniture, fixtures, machinery,
equipment, vehicles and other items of tangible personal property currently
owned or leased by GIANT, together with all other properties and assets of
GIANT, are sufficient for the continued conduct of GIANT’s business after the
Closing in substantially the same manner as conducted prior to the Closing and
constitute materially all of the rights, property and assets necessary to
conduct the business of GIANT as currently conducted.
 
2.12 Inventory. All inventory of GIANT, whether reflected in the Interim Balance
Sheet, consists of a quality and quantity usable and salable in the ordinary
course of business consistent with past practice, except for obsolete, damaged,
defective or slow-moving items that have been written off or written down to
fair market value or for which adequate reserves have been established. All such
inventory is owned by GIANT free and clear of all Encumbrances, other than
Permitted Encumbrances, and no inventory is held on a consignment basis. The
quantities of each item of inventory (whether raw materials, work-in-process or
finished goods) are not excessive, but are reasonable in the present
circumstances of GIANT.
 
2.13 Accounts Receivable. The accounts receivable reflected on the Financial
Statements (a) have arisen from bona fide transactions entered by GIANT
involving the sale of goods or the rendering of services in the ordinary course
of business consistent with past practice; and (b) constitute only valid,
undisputed claims of GIANT not subject to claims of set-off or other defenses or
counterclaims other than normal cash discounts accrued in the ordinary course of
business consistent with past practice.
 
2.14 Insurance. Schedule () sets forth a true and complete list of all current
policies or binders of fire, liability, product liability, umbrella liability,
real and personal property, workers’ compensation, vehicular, directors’ and
officers’ liability, fiduciary liability and other casualty and property
insurance maintained by GIANT and relating to the assets, business, operations,
employees, officers and managers of GIANT (collectively, the “Insurance
Policies”). Such Insurance Policies are in full force and effect. GIANT has not
received any written notice of cancellation of, premium increase with respect
to, or material alteration of coverage under, any of such Insurance Policies.
All premiums due on such Insurance Policies have been paid in accordance with
the payment terms of each Insurance Policy. The Insurance Policies do not
provide for any retrospective premium adjustment or other experience-based
liability on the part of GIANT. All such Insurance Policies (a) are valid and
binding in accordance with their terms; and (b) have not been subject to any
lapse in coverage. There are no claims related to the business of GIANT pending
under any such Insurance Policies as to which coverage has been questioned,
denied or disputed or in respect of which there is an outstanding reservation of
rights. GIANT is not in default under, or has otherwise failed to comply with,
in any material respect, any provision contained in any such Insurance Policy.
The Insurance Policies are of the type and in the amounts customarily carried by
Persons conducting a business similar to GIANT and are sufficient for compliance
with all applicable Laws and Contracts to which GIANT is a party or by which it
is bound.
 
2.15 Legal Proceedings; Governmental Orders.
 
(a)   There are no Actions pending or to GIANT’s Knowledge, threatened (a)
against or by GIANT affecting any of its properties or assets (or by or against
any Affiliate thereof relating to GIANT); or (b) against or by GIANT that
challenges or seeks to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. To GIANT’s Knowledge, no event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
Action.
 
(b)   There are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against or affecting GIANT or any of its properties or
assets. To GIANT’s Knowledge, no event has occurred or circumstances exist that
may constitute or result in (with or without notice or lapse of time) a
violation of any material Governmental Order.
 
 
 
-11-

 
 
2.16 Compliance with Laws; Permits. 
 
(a)   To its knowledge, GIANT is not in violation of any Laws applicable to it
or its business, properties or assets that has had or could reasonably be
expected to result in a Material Adverse Effect.
 
(b)   To its knowledge, all permits required for GIANT to conduct its business
have been obtained by it and are valid and in full force and effect, except
where the failure to possess such permits could not reasonably be expected to
result in a Material Adverse Effect. All fees and charges with respect to such
permits as of the date hereof have been paid in full. Schedule 2.16 lists all
current material permits issued to GIANT, including the names of the Permits and
their respective dates of issuance and expiration. To GIANT’s Knowledge, no
event has occurred that, with or without notice or lapse of time or both, would
reasonably be expected to result in the revocation, suspension, lapse or
limitation of any permit set forth in Schedule ( ). 
  
2.17 Employment Matters. Schedule ( ) contains a list of all persons who are
employees, independent contractors or consultants of GIANT as of January 2017,
including any employee who is on a leave of absence of any nature, paid or
unpaid, authorized or unauthorized, and sets forth for each such individual the
following: (i) name; (ii) title or position (including whether full or part
time); (iii) hire date; (iv) current annual base compensation rate; (v)
commission, bonus or other incentive-based compensation; and (vi) a description
of the fringe benefits provided to each such individual as of the date hereof.
To its knowledge, GIANT is not a party to or bound by any collective bargaining
or any other type of labor or union agreement which covers any employees. To
GIANT’s Knowledge, no strike, labor suit or proceeding or labor administrative
proceeding is pending or to GIANT’s Knowledge, threatened respecting the
employees, and to its knowledge, no such matter has been threatened.
 
2.18 Taxes.
 
(a)   All income and other material Tax Returns required to be filed on or
before the Closing Date by GIANT have been, or will be, timely filed. Such Tax
Returns are, or will be, true, complete and correct in all material respects.
All material Taxes due and owing by GIANT (whether shown on any Tax Return), as
of the Closing Date, have been, or will be, timely paid.
 
(b)   GIANT has withheld and paid each material Tax required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, customer, member or other party, and complied
with all information reporting and backup withholding provisions of applicable
Law.
 
(c)   No claim has been made by any taxing authority in any jurisdiction where
GIANT does not file Tax Returns that it is, or may be, subject to Tax by that
jurisdiction.
 
(d)   No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of GIANT.
   
(e)  GIANT is not a party to any Action by any taxing authority. There are no
pending or to GIANT’s Knowledge, threatened Actions by any taxing authority.
 
2.19 Books and Records. The minute books of GIANT, to the extent records were
created, are correct in all material respects and have been maintained in
accordance with sound business practices. At the Closing, all of such books and
records will be in the possession of GIANT.
 
2.20 Brokers. Except as set forth on Schedule __ no broker, finder or investment
banker is entitled to any brokerage, finder’s or other fee or commission
relating to the transactions contemplated by this Agreement or any other
Transaction Document based upon arrangements made by or on behalf of the
Sellers.
 
 
 
-12-

 
 
2.21 Labor Relations. To GIANT’s Knowledge, no material labor dispute exists or
is imminent with respect to any of the employees of GIANT which has had or could
reasonably be expected to result in a Material Adverse Effect. None of GIANT’s
employees is a member of a union that relates to such employee’s relationship
with GIANT, and GIANT is not a party to a collective bargaining agreement or any
labor or union agreement which covers GIANT’s employees. To the Knowledge of
GIANT, no officer, director or agent of GIANT, is in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement or non-competition agreement, or any other Material
Contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of any GIANT employee by the Buyer will not subject
the Buyer to any liability with respect to any of the foregoing matters.
 
ARTICLE III
  
Representations and Warranties of the Buyer
  
Except as set forth in the Disclosure Schedules (it being expressly agreed that
the disclosures in any section or subsection of the Disclosure Schedules shall
qualify the corresponding section or subsection of this Agreement and any other
section or subsection of the Agreement to the extent such matter’s relevance to
such other section or subsection is reasonably apparent), the Buyer represents
and warrants to the Sellers that the statements contained in this Article III
are true and correct as of the date hereof.
 
3.01 Organization and Authority of the Buyer. The Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the state of
Florida. The Buyer has full corporate power and authority to enter into this
Agreement, to carry out its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by the Buyer of this Agreement and any other Transaction Document to
which the Buyer is a party, the performance by the Buyer of its obligations
hereunder and thereunder and the consummation by the Buyer of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate action on the part of the Buyer. This Agreement has been duly executed
and delivered by the Buyer, and this Agreement constitutes a legal, valid and
binding obligation of the Buyer enforceable against the Buyer in accordance with
its terms. When each other Transaction Document to which the Buyer is or will be
a party has been duly executed and delivered by the Buyer, such Transaction
Document will constitute a legal and binding obligation of the Buyer enforceable
against it in accordance with its terms. The Buyer has made available to the
Sellers true, correct and complete copies of all Organizational Documents of the
Buyer, including all amendments thereto.
 
 The Buyer has full power and authority to own, operate or lease the properties
and assets now owned, operated or leased by it and to carry on its business as
it has been and is currently conducted, except as, individually or in the
aggregate, would not have a Material Adverse Effect. Schedule 3.01 sets forth
each jurisdiction in which the Buyer is licensed or qualified to do business,
and the Buyer is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the properties owned or leased by it or
the operation of its business as currently conducted makes such licensing or
qualification necessary, except where the failure to be so licensed or
qualified, individually or in the aggregate, would not have a Material Adverse
Effect.
 
3.02 No Conflicts; Consents. The execution, delivery and performance by the
Buyer of this Agreement, the Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, do not and will not: (a) conflict
with or result in a violation or breach of, or default under, any provision of
the Organizational Documents of the Buyer; (b) conflict with or result in a
violation or breach of any provision of any Law or Governmental Order applicable
to the Buyer; or (c) require the consent, notice or other action by any Person
under, conflict with, result in a material violation or breach of, constitute a
default or an event that, with or without notice or lapse of time or both, would
constitute a default under, result in the acceleration of or create in any party
the right to accelerate, terminate, modify or cancel any Contract to which the
Buyer is a party or is bound or to which any of its properties or assets are
subject (including any Material Contracts) or any permit affecting the
properties, assets or business of the Buyer. Other than any consents, approvals,
filings and Governmental Orders required under the Laws of Spain, no consent,
approval, permit, Governmental Order, declaration or filing with, or notice to,
any Governmental Authority is required by or with respect to the Buyer in
connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby and thereby.
 
 
 
-13-

 
 
3.03 Brokers. Except as set forth on Schedule, no broker, finder or investment
banker is entitled to any brokerage, finder’s or other fee or commission
relating to the transactions contemplated by this Agreement or any other
Transaction Document based upon arrangements made by or on behalf of the Buyer.
 
3.04 Sufficiency of Funds. The Buyer has sufficient cash on hand or other
sources of immediately available funds to enable it to make payment of the
Purchase Price and consummate the transactions contemplated by this Agreement.
 
3.08 Compliance with Laws; Litigation.
 
(a) The Buyer is in compliance, and during the five (5) years preceding the date
of this Agreement has been in compliance, in all material respects, with all
Laws applicable to it or the operation of its businesses or by which any of its
assets are bound or affected. Neither the Buyer nor any of its direct and
indirect subsidiaries is in receipt of, or has received in the five (5) years
preceding the date of this Agreement, any written notice of any material
violation of any Laws applicable to them or the operations of their respective
businesses or by which their assets are bound or affected.
 
(b) There are no Actions pending or, to the knowledge of the Buyer, threatened
(a) against or by the Buyer affecting any of its properties or assets (or by or
against any Affiliate thereof relating to the Buyer); or (b) against or by the
Buyer that challenges or seeks to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement. To the knowledge of the Buyer, no
event has occurred or circumstances exist that may give rise to, or serve as a
basis for, any such Action.
 
(c) There are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against or affecting the Buyer or any of its properties or
assets (or by or against any Affiliate thereof relating to the Buyer). To the
knowledge of the Buyer, no event has occurred or circumstances exist that may
constitute or result in (with or without notice or lapse of time) a violation of
any such Governmental Order.
 
ARTICLE IV
 
Tax Matters
 
                  
4.01 Tax Covenants.
  
(a)   All transfer, documentary, sales, use, stamp, registration, value added
and other such fees (including any penalties and interest) incurred in
connection with this Agreement (including any real property transfer Tax and any
other similar Tax) shall be borne and paid by the Buyer when due. The Buyer
shall, at its own expense, timely file any Tax Return or other document with
respect to the foregoing taxes or fees (and the Sellers shall cooperate with
respect thereto as necessary).
 
(b)   The Buyer shall prepare, or cause to be prepared, all Tax Returns required
to be filed by GIANT after the Closing Date with respect to a Pre-Closing Tax
Period. Any such Tax Return shall be prepared in a manner consistent with past
practice (unless otherwise required by Law) and without a change of any election
or any accounting method. The Buyer shall permit the Sellers to review and
comment on each such Tax Return described in this subsection before filing and
shall make such revisions to such Tax Returns as are reasonably requested by the
Sellers.
 
(c) Any Tax refunds that are received by the Buyer, and any amounts credited
against Tax to which the Buyer become entitled, that relate to Tax periods or
portions thereof ending on or before the Closing Date shall be for the account
of the Sellers and the Buyer shall pay over to the Sellers any such refund or
the amount of any such credit (net of any Taxes of the Buyer or GIANT
attributable to such refund or credit) within 15 days after receipt or
entitlement thereto.
 
 
 
-14-

 
 
(d) The Buyer shall not, and shall not cause or permit GIANT to, (i) amend any
Tax Returns filed with respect to any tax year ending on or before the Closing
Date or with respect to any Straddle Period or (ii) make any Tax election that
has retroactive effect to any such year or to any Straddle Period, in each such
case without the prior written consent of the Sellers.
 
         4.02 Straddle Period. In the case of Taxes that are payable with
respect to a taxable period that begins before and ends after the Closing Date
(each such period, a “Straddle Period”), the portion of any such Taxes that are
treated as Pre-Closing Taxes for purposes of this Agreement shall be:
 
(a)   in the case of Taxes (i) based upon, or related to, income, receipts,
profits, wages, capital or net worth, (ii) imposed in connection with the sale,
transfer or assignment of property, or (iii) required to be withheld, determined
based on an interim closing of the books as of the close of business on the
Closing Date (and for such purpose, the taxable period of any partnership or
other pass-through entity in which GIANT holds a beneficial interest shall be
deemed to terminate at such time); and
 
(b)   in the case of other Taxes, deemed to be the amount of such Taxes for the
entire period multiplied by a fraction the numerator of which is the number of
days in the period ending on the Closing Date and the denominator of which is
the number of days in the entire period.
 
ARTICLE V
  
Conditions to Closing
  
         5.01 Conditions to Obligations of All Parties. The obligations of each
party to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions:
 
(a)   No Action shall have been commenced against the Buyer or the Sellers,
which would prevent the Closing. No injunction or restraining order shall have
been issued by any Governmental Authority, and be in effect, which restrains or
prohibits any transaction contemplated hereby.
 
         5.02 Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver, at or prior to the Closing, of each of the
following conditions:
 
(a)  All approvals, consents and waivers that are listed in Section 2.05 shall
have been received, and executed counterparts thereof shall have been delivered
to the Buyer at or prior to the Closing.
  
(b)  This Agreement and the Assignment and Assumption Agreement shall have been
executed and delivered by the parties thereto and true and complete copies
thereof shall have been delivered to the Buyer.
 
(c)   The Buyer shall have received a certificate, dated the Closing Date and
signed by an authorized officer or director of GIANT or the Sellers, that each
of the conditions set forth in Section 6.02 have been waived or satisfied.
   
(d)   Sellers shall have delivered to the Buyer a good standing certificate (or
its equivalent) for the Sellers from the secretary of state or similar
Governmental Authority of the jurisdiction under the Laws in which Sellers is
organized.
 
(e) The representations and warranties of GIANT contained in Article II of this
Agreement shall be true and correct (without giving effect to any limitation as
to “materiality”, “Material Adverse Effect” or similar qualifier set forth
therein) at and as of the Closing Date as if made at and as of such time (except
to the extent expressly made as of an earlier date, in which case, as of such
earlier date), except where the failure of such representations and warranties
to be so true, correct and complete, has not had, individually or in the
aggregate, a Material Adverse Effect.
 
(h) The Sellers shall have performed or complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with by the Buyer at or prior to the Closing.
 
 
 
-15-

 
 
       5.03 Conditions to Obligations of the Sellers. The obligations of the
Sellers to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or the Sellers’s waiver, at or prior to the Closing,
of each of the following conditions:
 
(a)   This Agreement and the Assignment and Assumption Agreement shall have been
executed and delivered by the parties thereto and true and complete copies
thereof shall have been delivered to the Sellers.
 
(b)   The Sellers shall have received a certificate, dated the Closing Date and
signed by a duly authorized officer of the Buyer, that each of the conditions
set forth in Section 6.03 have been satisfied.
 
(c)   The Sellers shall have received a resolution adopted by the board of
directors of the Buyer authorizing the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby and
thereby.
 
(d)   The Sellers shall have received evidence satisfactory to the Sellers (in
its sole and absolute discretion) that the Buyer has delivered to the Sellers
the Purchase Price by wire transfer of immediately available funds to the
account designated by the Sellers to the Buyer.
 
(e) The Buyer shall deliver to the Sellers one or more stock certificates
representing the Buyer Shares, duly executed by authorized officers of the
Buyer.
 
(f) The Buyer shall have delivered to the Sellers a good standing certificate
(or its equivalent) for the Buyer from the secretary of state or similar
Governmental Authority of the jurisdiction under the Laws in which the Buyer is
organized.
 
(g) The representations and warranties of the Buyer contained in Article III of
this Agreement shall be true and correct in all material respects (without
giving effect to any limitation as to “materiality”, “material adverse effect”
or similar qualifier set forth therein) at and as of the Closing Date as if made
at and as of such time (except to the extent expressly made as of an earlier
date, in which case, as of such earlier date).
 
(h) The Buyer shall have performed or complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by the Buyer at or prior to the Closing.
 
ARTICLE VI
  
Indemnification
  
                 6.01 Survival. The representations and warranties contained
herein shall survive the Closing Date and shall remain in full force and effect
until the date that is one year from the Closing Date. Notwithstanding the
foregoing, any claims asserted in good faith with reasonable specificity (to the
extent known at such time) and in writing by notice from the non-breaching party
to the breaching party prior to the expiration date of the applicable survival
period shall not thereafter be barred by the expiration of the relevant
representation or warranty and such claims shall survive until finally resolved.
 
                 6.02 Indemnification by the Sellers. Subject to the other terms
and conditions of this Article VI, for a term beginning on the Closing Date and
ending on the first anniversary of the Closing Date, the Sellers shall indemnify
and defend each of the Buyer and its Affiliates (including GIANT) and their
respective representatives (collectively, the “Buyer Indemnitees”) against, and
shall hold each of them harmless from and against, and shall pay and reimburse
each of them for, any and all Losses (except as provided in this Article VII)
incurred by the Buyer Indemnitees arising out of:
 
(a)   any material breach of any of the representations or warranties of the
Sellers contained in this Agreement; or
 
(b)   any material breach of any covenant, agreement or obligation to be
performed by the Sellers pursuant to this Agreement.
 
 
 
-16-

 
 
       6.03 Indemnification by the Buyer. Subject to the other terms and
conditions of this Article VII, for a term beginning on the Closing Date and
ending on the first anniversary of the Closing Date, the Buyer shall indemnify
and defend each of the Sellers and its Affiliates and their respective
representatives (collectively, the “Sellers Indemnitees”) against, and shall
hold each of them harmless from and against, and shall pay and reimburse each of
them for, any and all Losses incurred by the Sellers Indemnitees arising out of:
 
(a)   any material breach of any of the representations or warranties of the
Buyer contained in this Agreement; or  
 
(b)   any material breach of any covenant, agreement or obligation to be
performed by the Buyer pursuant to this Agreement.
 
         6.04 Indemnification Procedures. The party making a claim under this
Article VII is referred to as the “Indemnified Party”, and the party against
whom such claims are asserted under this Article VII is referred to as the
“Indemnifying Party”.
 
(a)   Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than 30 calendar days after receipt of such notice of such Third Party
Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third-Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party’s expense and by the Indemnifying
Party’s own counsel, and the Indemnified Party shall cooperate in good faith in
such defense; provided, that if the Indemnifying Party is the Sellers, such
Indemnifying Party shall not have the right to defend or direct the defense of
any such Third Party Claim that (x) is asserted directly by or on behalf of a
Person that is a supplier or customer of GIANT, or (y) seeks an injunction or
other equitable relief against the Indemnified Party. In the event that the
Indemnifying Party assumes the defense of any Third-Party Claim, subject to
Section 6.04(b), it shall have the right to take such action as it deems
necessary to avoid, dispute, defend, appeal or make counterclaims pertaining to
any such Third-Party Claim in the name and on behalf of the Indemnified Party.
The Indemnified Party shall have the right to participate in the defense of any
Third-Party Claim with counsel selected by it subject to the Indemnifying
Party’s right to control the defense thereof. The fees and disbursements of such
counsel shall be at the expense of the Indemnified Party, provided, that if it
is adjudicated that, (A) there are legal defenses available to an Indemnified
Party that are different from or additional to those available to the
Indemnifying Party; or (B) there exists a conflict of interest between the
Indemnifying Party and the Indemnified Party that cannot be waived, the
Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel to the Indemnified Party in each jurisdiction for which the Indemnified
Party determines counsel is required. If the Indemnifying Party does not assume
the defense of the proceeding, the Indemnified Party must obtain the
Indemnifying Party’s advance approval of the legal counsel engaged by the
Indemnified Party to defend the proceeding. The Indemnifying Party shall not
unreasonably withhold its approval of any legal counsel proposed to be engaged
by the Indemnified Party. If the Indemnifying Party elects not to compromise or
defend such Third-Party Claim, fails to promptly notify the Indemnified Party in
writing of its election to defend as provided in this Agreement, or fails to
diligently prosecute the defense of such Third-Party Claim, the Indemnified
Party may, subject to Section 6.04(b), pay, compromise, defend such Third-Party
Claim and seek indemnification for any and all Losses based upon, arising from
or relating to such Third-Party Claim. The Sellers and the Buyer shall cooperate
with each other in all reasonable respects in connection with the defense of any
Third-Party Claim.
 
 
 
-17-

 
 
 (b)   Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third-Party Claim without the prior written consent of the Indemnified Party,
except as provided in the Indemnification Section herein. If a firm offer is
made to settle a Third Party Claim without leading to liability or the creation
of a financial or other obligation on the part of the Indemnified Party and
provides, in customary form, for the unconditional release of each Indemnified
Party from all liabilities and obligations in connection with such Third Party
Claim and the Indemnifying Party desires to accept and agree to such offer, the
Indemnifying Party shall give written notice to that effect to the Indemnified
Party. If the Indemnified Party fails to consent to such firm offer within ten
days after its receipt of such notice, the Indemnified Party may continue to
contest or defend such Third-Party Claim and in such event, the maximum
liability of the Indemnifying Party as to such Third-Party Claim shall not
exceed the amount of such settlement offer. If the Indemnified Party fails to
consent to such firm offer and also fails to assume defense of such Third-Party
Claim, the Indemnifying Party may settle the Third-Party Claim upon the terms
set forth in such firm offer to settle such Third-Party Claim. If the
Indemnified Party has assumed the defense pursuant to the Indemnification
Section herein it shall not agree to any settlement without the prior written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld or delayed).
 
(c)   Direct Claims. Any Action by an Indemnified Party on account of a Loss
which does not result from a Third-Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than 30 days after the
Indemnified Party becomes aware of such Direct Claim. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses because of such failure. Such notice by the
Indemnified Party shall describe the Direct Claim in reasonable detail, shall
include copies of all material written evidence thereof and shall indicate the
estimated amount, if reasonably practicable, of the Loss that has been or may be
sustained by the Indemnified Party. The Indemnifying Party shall have 30 days
after its receipt of such notice to respond in writing to such Direct Claim. The
Indemnified Party shall allow the Indemnifying Party and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any amount is payable in respect of
the Direct Claim and the Indemnified Party shall assist the Indemnifying Party’s
investigation by giving such information and assistance (including access to
GIANT’s premises and personnel and the right to examine and copy any accounts,
documents or records) as the Indemnifying Party or any of its professional
advisors may reasonably request. If the Indemnifying Party does not so respond
within such 30-day period, the Indemnifying Party shall be deemed to have
rejected such claim, in which case the Indemnified Party shall be free to pursue
such remedies as may be available to the Indemnified Party on the terms and
subject to the provisions of this Agreement.
 
                
6.05 Exclusions and Payments. An Indemnifying Party is not liable to an
Indemnified Party for any Loss, unless: (i) the Indemnified Party requests
payment or reimbursement of the Loss; (ii) the Indemnified Party furnishes the
Indemnifying Party with evidence reasonably establishing the nature and amount
of the Loss; (iii) the amount of the Loss has been determined and is absolute
and liquidated (not contingent); and (iv) the cumulative amount of all Losses
exceeds $____. Furthermore, an Indemnifying Party is not liable for any Loss to
the extent that (A) it is paid or payable as a whole or in part by an insurance
policy, (B) the Indemnifying Party is actually prejudiced by any failure of the
Indemnified Party to promptly notify the Indemnifying Party of any fact, event,
or proceeding (including any claim, action, demand, inquiry, lawsuit, or
investigation, whether formal or informal, pending, threatened, or completed, or
civil, criminal, administrative, or investigative) that results in, or
reasonably could be expected to result in, the incurrence of a Loss, or (C) it
is reduced by an amount equal to any Tax benefit realized or reasonably expected
to be realized by the Indemnified Party as a result of such Loss. The maximum,
aggregate liability of the Indemnifying Party for all Losses is limited to
$______. This Article VI shall be the sole and exclusive remedy of the parties
to this Agreement for any claims arising under this Agreement, including claims
of fraud, any inaccuracy in or breach of any representation, warranty or
covenant in this Agreement.
 
Once a Loss is agreed to by the Indemnifying Party or finally adjudicated to be
payable pursuant to this Article VI, the Indemnifying Party shall satisfy its
obligations within 15 Business Days of such final, non-appealable adjudication
by wire transfer of immediately available funds.
 
  
 
 
-18-

 
 
ARTICLE VII
  
Miscellaneous
  
         7.01 Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred.
 
         7.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this section):
 
If to the Sellers:
 
 
 
with a copy (which shall not constitute notice) to:
 
 
If to the Buyer:
 
Hispanica International Delights of America, Inc.
575 Lexington Ave 4th Floor
New York, NY 10022
c: 914 413 6106
Attn: Fernando Leonzo
Chairman & CEO
If to Buyer’s Counsel
 
Frederick M. Lehrer, P. A.
flehrer@securitiesattorney1.com
 (561) 706-7646
 
 
 

         7.03 Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; (c) the words
“herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement
as a whole; and (d) except as otherwise expressly provided, any information
“delivered” or “made available” to the Buyer shall include that information
(i) contained in the virtual data room hosted by GIANT at least two (2) calendar
days prior to the Closing Date or (ii) otherwise provided in writing (including
electronically) to the Buyer or its representatives, as applicable, on or prior
to the Closing Date. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Schedules and Exhibits mean the Articles and Sections
of, and Schedules and Exhibits attached to, this Agreement; (y) to an agreement,
instrument or other document means such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the provisions thereof and (z) to a statute means such statute as amended
from time to time and includes any successor legislation thereto and any
regulations promulgated thereunder. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted. The Schedules and Exhibits referred to herein shall be construed with,
and as an integral part of, this Agreement to the same extent as if they were
set forth verbatim herein.
 
 
 
-19-

 
 
7.04 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.
 
7.05 Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon a determination that any term or other provision is invalid,
illegal or unenforceable, the parties hereto shall negotiate in good faith to
modify this Agreement so as to affect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
 
7.06 Entire Agreement. This Agreement, together with the Option and Purchase
Agreement, constitutes the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement, the Exhibits
and Schedules (other than an exception expressly set forth as such in the
Schedules), the statements in the body of this Agreement will control.
 
7.07 Legal Representation. Each party to this Agreement has read and fully
understands the terms and provisions hereof, has reviewed this Agreement with
its legal counsel and/or advisor, has executed this Agreement based upon such
party’s own judgment and advice of counsel, and knowingly, voluntarily, and
without duress, agrees to all of the terms set forth in this Agreement. The
parties have participated jointly in the negotiation and drafting of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of authorship of any provision of this Agreement. Except as expressly
set forth in this Agreement, neither the parties nor their affiliates, advisors
and/or their attorneys have made any representation or warranty, express or
implied, at law or in equity with respect of the subject matter contained
herein. Without limiting the generality of the previous sentence, the Buyer, its
affiliates, advisors and/or attorneys have made no representation or warranty to
the Sellers concerning the state or federal tax consequences to the Sellers
regarding the transactions contemplated by this Agreement.
 
7.08 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. Neither party may assign its rights or obligations hereunder
without the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed; provided, however, the Sellers may, without
the prior written consent of the Buyer, assign all or any portion of its rights
under this Agreement to one or more of its Affiliates, investors and/or equity
owners. No assignment shall relieve the assigning party of any of its
obligations hereunder.
 
7.09 No Third-party Beneficiaries. Except as provided herein, this Agreement is
for the sole benefit of the parties hereto and their respective successors and
permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other Person or entity any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.
 
7.10 Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by the Buyer and the
Sellers, which amendment, once so executed, shall be binding on all parties to
this Agreement as though direct signatories hereto. No waiver by any party of
any of the provisions hereof shall be effective unless explicitly set forth in
writing and signed by the party so waiving. No waiver by any party shall operate
or be construed as a waiver in respect of any failure, breach or default not
expressly identified by such written waiver, whether of a similar or different
character, and whether occurring before or after that waiver. No failure to
exercise, or delay in exercising, any right, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.
 
 
 
-20-

 
 
          
7.11 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
 
(a)   This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction).
 
(b)   ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE INSTITUTED
IN THE FEDERAL COURTS OF THE COMMON STOCKED STATES OF AMERICA OR THE COURTS OF
THE STATE OF NEW YORK, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
(c)  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.11(c).
 
7.12 Specific Performance. The parties agree that irreparable damage would occur
if any provision of this Agreement were not performed in accordance with the
terms hereof and that the parties shall be entitled to specific performance of
the terms hereof, in addition to any other remedy to which they are entitled at
law or in equity.
 
7.13 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.
 
7.14 Termination by the Sellers. If any of the conditions set forth in Section
6.03 of this Agreement have not been satisfied by 5:00 PM New York time on [●],
20172 (the “Sellers Option Time”), this Agreement may be terminated and the
transactions contemplated by this Agreement may be abandoned by the Sellers, at
its option, for any reason or no reason, at any time after the Sellers Option
Time. In the event of termination by the Sellers pursuant to this Section 7.15,
written notice of such termination shall be given to the Buyer (e-mail shall
suffice) and the transactions contemplated by the Agreement shall be terminated,
without further action, notice or deed by any party to this Agreement. If this
Agreement is terminated and the transactions contemplated hereby are abandoned
as described in this Section 7.15, this Agreement shall become null and void and
of no further force and effect, without any liability or obligation on the part
of any party to this Agreement, except for the provisions of Sections 4.01,
4.02, 4.03, 4.04, 4.06 and Article VIII of this Agreement, all of which shall
survive such termination. Nothing in this Section 7.15, however, shall be deemed
to release any party to this Agreement from any liability for damages for any
breach by such party of the terms and provisions of this Agreement in the event
of such party’s fraud or willful misconduct, or to impair the availability of
the remedy of specific performance in accordance with Section 7.12.
 
 
2 NTD: To insert the date which is two Business Days after the date of execution
of the Common Stock Purchase Agreement.
 
-21-

 
 
 
Giant, the Sellers and the Buyer have caused this Agreement to be executed as of
the date first written above.
 
 
SELLERS:
 
 
/s/ Frank Iemmiti
Name: Frank Iemmiti
 
 
 
/s/ Anthony Iemmiti

Name: Anthony Iemmiti
 

 
 
 
BUYER:
 
HISPANICA INTERNATIONAL DELIGHTS OF AMERICA, INC.
 
 
By: /s/ Fernando Leonzo

Name: Fernando Leonzo
 
 
 

 
 
 
 
GIANT:
 
    By:   
Name: 

 
Title
 
 

 
 
 
-22-
